 

Exhibit 10.47

PARTICIPATION AGREEMENT

EAGLE FORD PROJECT

This Participation Agreement (hereinafter referred to as “Agreement”) is made
and entered into this 29th day of September, 2010, but effective September 1,
2010, by and between SOUTHERN BAY ENERGY, LLC and SOUTHERN BAY OPERATING, LLC,
(hereinafter collectively referred to as “Southern Bay”), whose mailing address
is 110 Cypress Station Drive, Suite 220, Houston, Texas 77090-1629, and RAMSHORN
INVESTMENTS, INC., (hereinafter referred to as “Participant”), whose mailing
address is 515 West Greens Road, Suite 6000, Houston, Texas 77067-4525. Southern
Bay and Participant, individually or collectively may be referred to herein as a
“Party” or as “Parties”.

RECITALS:

A. Southern Bay has acquired certain oil, gas and mineral leases and options
covering lands within the Eagle Ford Project Area located in Fayette County,
Texas which is described on Exhibit “A” attached hereto, said Area being
hereinafter referred to as the “Project Area” or the “AMI.”

B. Participant wishes to participate with Southern Bay in the leasing,
evaluation, drilling, and development of the Project Area pursuant to the
provisions of this Agreement and the agreements through which Southern Bay
acquires leasehold rights within the Project Area.

Now therefore, the parties hereto, for the mutual promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, do hereby contract and agree as follows:

I. DEFINITIONS

The defined terms used in this Agreement shall, unless the context otherwise
requires, have the meanings specified in this Article I, with each such
definition being equally applicable both in the singular and plural forms of the
terms so defined.

 

1. Acquisition Cost or Costs: All Lease Costs and all other expenditures related
to the acquisition of a AMI Lease (defined below) which would be treated as a
direct cost under Article II of the Accounting Procedure attached to the
Operating Agreement, including without limitation expenditures for contract
brokers, abstracts, and outside attorneys and, in the case of options and
contractual rights shall include an assumption by the participating Party of its
proportionate share of all burdens imposed by the related contract.

 

2.

Additional Leases: Additional oil, gas and mineral leases, located within the
boundaries of the AMI (as defined below), that are acquired by Southern Bay,
subsequent to the initial twenty-thousand (20,000) net mineral acre oil, gas and
mineral leases



--------------------------------------------------------------------------------

 

(“Existing Leases” as defined below) taken by Southern Bay within the confines
of the AMI up to a maximum acquisition cost of Twenty Million Dollars & No/100
($20,000,000.00) to the eight-eighths (8/8ths).

 

3. Affiliate: Shall mean (1) any person or legal entity directly or indirectly
owning, controlling, or holding with the power to vote ten percent (10%) or more
of the outstanding voting securities of such Party; (2) any person or legal
entity ten percent (10%) or more of whose outstanding voting securities are
directly or indirectly owned, controlled, or held with the power to vote by such
Party; (3) any person or legal entity directly or indirectly controlling,
controlled by, or under common control with such Party; (4) any officer,
director or manager or other executive of a party or of any Affiliate as defined
by the foregoing Subsections (1), (2) or (3).

 

4. AMI: Defined in Recital A and described on Exhibit “A” and the same
geographic area as the Project Area.

 

5. AMI Leases: Oil, gas and mineral leases, or other Mineral Interests, acquired
within the AMI following the completion of the acquisition of Existing Leases
and Additional Leases, and expressly including any interest of a third party
participant that is acquired by Southern Bay through purchase or other
acquisition.

 

6. Defensible Title: The ownership by Southern Bay of the net lease acres,
working interests and net revenue interest in and to the Existing Leases
(defined below) which is deducible from the official records and is free and
clear of any lien, encumbrance or defect associated with Southern Bay’s title to
the Existing Leases that would cause Southern Bay not to have Defensible Title,
other than Permitted Encumbrances.

 

7. Eagle Ford Formation: Shall mean the interval or the stratigraphic equivalent
of the interval from 10,651 feet to 10,740 feet measured depth as seen on the
Schlumberger Dual Induction SFL Compensated Neutron Formation Density Log dated
December 28, 1979 in the Humble Exploration Clara Freytag 1 well found in the
W.A. Faires Survey, Abstract 180, Fayette County, Texas further indentified by
the API No. 4214930429.

 

8. Effective Date: The Effective Date is September 1, 2010.

 

9. Existing Leases: The oil, gas and mineral leases listed on Exhibit “B”,
attached hereto, in which Southern Bay has obtained executed leases, together
with any oil, gas and mineral leases acquired after the Effective Date or that
are not listed on Exhibit “B” up to a total of Twenty-Thousand (20,000) net
mineral acres.

 

10. Horizontal Obligation Wells: The first six (6) horizontally drilled wells,
net to the joint venture interest, to be drilled by Southern Bay within the
Project Area as defined in and in accordance with Article III.A.



--------------------------------------------------------------------------------

 

11. Lease Costs: The actual out-of-pocket costs (which term includes all
brokerage expenses and title expenses, legal expenses and recording fees, in
connection with such Lease) and expenses, including bonus payments, incurred by
Southern Bay in acquiring an oil, gas and mineral lease.

 

12. Material Acquisition: Any potential acquisition of undeveloped Mineral
Interests (defined below) exceeding Ten Million Dollars & No/100
($10,000,000.00).

 

13. Material Well: Any well in search of oil or gas being drilled either within
the AMI, or within lands contiguous thereto, which could reasonably be expected
to materially affect the value of an offered AMI lease.

 

14. Mineral Interest: Any oil, gas and mineral leases or any interest therein,
any leased or unleased mineral fee interest, any royalty overriding royalty or
similar interest or any farmouts or options or contractual rights to acquire the
foregoing or any other contracts with respect thereto which affect lands and
minerals lying within the Project Area.

 

15. Operator: Southern Bay Operating, LLC.

 

16. Operating Agreement: A joint operating agreement in the form attached hereto
as Exhibit “C”.

 

17. Participant shall include any Affiliate of Participant.

 

18. Participant’s Share: A Fifty Percent (50%) Working Interest ownership.
Reference Article V. Proportionate Reduction.

 

19. Permitted Encumbrances: As listed and described under Article II.A.ii.

 

20. Project Area: Defined in Recital A and described on Exhibit A and the same
geographic area as the AMI.

 

21. Southern Bay shall include any Affiliate of Southern Bay.

 

22. Spacing Unit: An area of acreage upon which a Well is drilled which can vary
in size depending on geological factors, acreage positions and/or depending on
governmental rules and regulations in a particular field.

 

23. Subsequent Wells: Any and all horizontal wells drilled by Southern Bay that
are subsequent to the six (6) Obligation Wells; located within the Project Area
as defined in and in accordance with Article III.B.

 

24.

Third Party Participant: Means any party, not related in anyway to Southern Bay
or Ramshorn, that owns a leasehold interest by virtue of ownership of an oil,
gas and



--------------------------------------------------------------------------------

 

mineral lease/leases, or an unleased mineral interest owner that is electing to
participate as a working interest owner in a proposed Spacing Unit.

 

25. Third Party Leases: Means oil, gas and mineral leases included within the
boundaries of the AMI that are owned by a party/parties unrelated in anyway to
Southern Bay or Ramshorn.

 

26. Working Interest: The cost bearing interest created by oil, gas and mineral
leases. Working Interest may also refer to the share of ownership attributable
to an unleased mineral interest.

II. ACQUISITION OF LEASEHOLD INTERESTS BY PARTICIPANT

A. Acquisition of Existing Leases. Participant shall be assigned an undivided
interest in and to the Existing Leases, in an amount equal to Participant’s
Share of Southern Bay’s interest (as of the date hereof without regard to the
interest of any Third Party Participant or Third Party Leases) in such Existing
Leases. Participant shall pay Southern Bay for Participant’s interest in the
Existing Leases an amount equal to Two-Thousand Dollars & No/100 ($2,000.00) per
net mineral acre contained in the Existing Leases multiplied by Participant’s
Share up to the first twenty-thousand (20,000) net mineral acres leased. Any net
mineral acres in excess of the first twenty-thousand (20,000) shall be treated
as Additional Leases. The assignment of and payment for the Existing Leases
shall be as follows:

i. Immediately upon full execution of a Letter of Intent between the parties
hereto, Southern Bay shall make available all title information in its
possession including but not limited to title opinions, title memorandums, lease
purchase reports, maps and run sheets (“Lease Title Information”) covering the
Existing Leases. Participant shall have fourteen (14) days to perform title due
diligence. If by the end of the fourteen (14) day period Participant encounters
title defects that render any of the Existing Leases or portions thereof with
less than Defensible Title, other than Permitted Encumbrances, Participant shall
not be obligated to pay for and acquire such Existing Leases or portions
thereof.

ii. As used herein “Permitted Encumbrances” any of the following:

 

  a. The terms and conditions of the Existing Leases;

 

  b. Lessors’ royalties and overriding royalties burdening the Leases;

 

  c. All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases, or interests therein, if they are routinely obtained
subsequent to the sale or conveyance;

 

  d.

Required third party consents to assignment, preferential purchase rights and
similar agreements, where such waivers or consents are obtained from the



--------------------------------------------------------------------------------

 

appropriate parties, or the appropriate time period for asserting any such right
has expired without an exercise of the right, and such right has terminated;

 

  e. Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, tax, and other similar liens or charges arising in the ordinary
course of business for obligations that are not delinquent or that will be paid
and discharged in the ordinary course of business or if delinquent, that are
being contested in good faith by appropriate action;

 

  f. Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations or any restrictions on access thereto
that do not materially interfere with the oil and gas operations to be conducted
on the Leases;

 

  g. Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;

 

  h. All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Leases or the Land in any manner,
and all applicable laws, rules and orders of governmental authority;

 

  i. Mortgages, deeds of trust, security agreements and financing statements
burdening the lessor’s interest covered by any of the Leases, whether or not
such have been subordinated to the interests of the lessee;

 

  j. The lack of any formal probate in the chain of title to a lessor’s interest
covered by any of the Leases;

 

  k. The lack of a recorded release of any prior expired oil, gas and mineral
lease covering any portion of the Lands;

 

  l. Any question as to the legitimacy of a survey or the lack of a survey;

 

  m. All Claims, charges, burdens, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Leases which do not have a
material adverse effect on the use, operation or ownership of the Leases to the
end that a prudent person engaged in the oil and gas business with knowledge of
all of the relevant facts and their legal bearing would be willing to accept the
same.

iii. Participant shall be assigned an undivided interest in and to the Existing
Leases, in an amount equal to Participant’s Share of Southern Bay’s interest in
such Existing Leases. Southern Bay shall reserve unto itself, with respect to
the Existing Leases, an overriding royalty equal to the difference between
twenty-five percent (25%) and existing royalty and overriding royalty burdens,
with the intent of assigning a seventy-five percent (75%) net revenue interest,
proportionately reduced, in each such lease to Participant; provided, if the net
revenue interest of any lease is equal to or less than seventy-five



--------------------------------------------------------------------------------

percent (75%), then Southern Bay will not reserve any overriding royalty and the
actual net revenue interest will be assigned.

iv. The first Closing shall occur on or about September 30, 2010 at Southern
Bay’s office and shall cover approximately 20,000 net mineral acres of Existing
Leases. Upon full execution of this Agreement, Participant shall wire transfer
to Southern Bay the amount defined in Article II.A. Southern Bay’s wiring
instructions are as follows: Comerica Bank – Texas / ABA No. 111000753 / Account
No. 1880981772 / F/A/O Southern Bay Operating, LLC.

v. From time to time thereafter as Southern Bay has acquired the full execution
and recording of Existing Leases and has confirmed title to such Existing
Leases, the parties shall close on the assignment of such Existing Leases. At
such Closing, Participant shall pay the portion of the amounts set forth above
represented by the Existing Leases that are subject to such Closing and Southern
Bay will make the appropriate assignment to Participant of Participant’s
interest in such Existing Leases. Along with the assignment, Southern Bay shall
furnish copies of the leases and all Lease Title Information at such closing.

B. Acquisition of Additional Leases. Southern Bay and Participant commit Twenty
Million Dollars & No/100 ($20,000,000.00) for the acquisition of Additional
Leases within the AMI. Southern Bay shall use its commercially reasonable best
efforts, utilizing a sufficient number of full-time lease brokers, as may be
available, to attempt to lease additional net mineral acres. By its execution
hereof, Participant commits to participate, for Participant’s Share, in the
acquisition of all Additional Leases. Any lease acquired beyond the Twenty
Million Dollar commitment shall be subject to Article II.C. below and shall be
considered an Additional Lease, if and only if, Participant elects to acquire
its share of such Lease Costs.

Beginning October 15, 2010 and on a monthly basis thereafter, Southern Bay may
request an advance of funds representing Participant’s Share of the estimated
expenditures for Additional Leases. Such estimated amount will be paid by
Participant within fifteen (15) days of the invoice for such advance. Southern
Bay and Participant acknowledge that the amount of additional leases actually
acquired cannot be estimated with precision, particularly within any specific
monthly period. The amount of the requested advance shall not exceed One Million
Dollars & No/100 ($1,000,000.00) without the express approval of Participant.
From time to time following the acquisition of Additional Leases and
confirmation of title to Participant, which shall occur no later than fifteen
(15) days after the end of the month in which such Additional Leases were
acquired, Southern Bay will assign Participant an undivided interest in and to
the Additional Leases in an amount equal to Participant’s Share; said assignment
to be materially similar to the form of Partial Assignment and Bill of Sale
attached hereto as Exhibit “D”. Southern Bay shall reserve unto itself with
respect to any Additional Leases taken an overriding royalty equal to the
difference between twenty-five percent (25%) and existing royalty and overriding
royalty burdens, with the intent of assigning a seventy-five percent (75%) net
revenue interest in each such lease; provided, if the net revenue interest of
any lease is equal



--------------------------------------------------------------------------------

to or less than seventy-five percent (75%), then Southern Bay will not reserve
any overriding royalty and the actual net revenue interest will be assigned. At
the time of such assignment, Participant shall pay Southern Bay for
Participant’s Share in the Additional Leases an amount equal to the Lease Costs
incurred by Southern Bay in acquiring the Additional Leases, all multiplied by
Participant’s Share. Said payment shall be reduced by any funds advanced to
Southern Bay by Participant for leasing.

C. Acquisition of AMI Leases. The following provisions shall apply to the AMI:

 

  1. Other Acquisitions Within The AMI. Following completion of Southern Bay’s
acquisition of the Additional Leases, as between the Parties hereto, Southern
Bay and/or Participant, including their Affiliates, shall have the right to
lease or otherwise acquire Leases within the AMI.

 

  2. Notification Upon Acquiring AMI Oil, Gas And Mineral Leases. In the event
either Party hereafter acquires any AMI Lease, it shall promptly notify the
other Party in writing of such acquisition. Such notice shall include a full
description of the AMI Lease so acquired, a copy of the instrument by which such
rights were acquired together with, all documentation relevant thereto, meaning,
by way of example but not of limitation, copies of the leases, abstracts, title
memos, assignments, subleases, farm outs or other contracts affecting the AMI
Lease; and the Acquisition Cost as defined in Article VII.a. above, including an
itemized statement thereof. If a Material Well is involved the acquiring Party
shall, within three (3) days (excluding Saturdays, Sundays and holidays) after
the date of acquisition of the AMI Lease so offered, or within three (3) days
(excluding Saturdays, Sundays and holidays) of the acquiring Party’s learning of
the drilling of a Material Well, if later, will also:

 

  a. furnish the other Party with the approximate location of the well then
being drilled and the name of the Operator or drilling contractor drilling the
well,

 

  b. disclose in detail the reasons why the well can reasonably be expected to
materially affect the value of the offered AMI Lease, and

 

  c. specifically advise the other Party that it shall have no more than the
period of three (3) days (exclusive of Saturday, Sunday and holiday), within
which to elect to acquire an interest in the offered AMI Lease.

The above information required when a Material Well is being drilled shall be
provided to the other Party in addition to the information and copies of
instruments furnished in connection with the usual notices of acquisition of the
AMI Lease.



--------------------------------------------------------------------------------

 

  3. Option to Participate. Within ten (10) days after receipt of the notice and
information referred to in Paragraph 2 above or, when a Material Well is being
drilled and the acquiring Party has supplied the additional information and
notice set forth in Subsections 2 a, b and c above, three (3) days (exclusive of
Saturday, Sunday or holidays), the other Party may elect to acquire its
proportionate interest in the AMI Lease so acquired by notifying the other Party
of such election.

Promptly after the acceptance of the offered AMI Lease, the acquiring Party
shall invoice the other Party for its share of the Acquisition Costs. Such Party
shall promptly reimburse the acquiring Party for their share of the Acquisition
Costs, as reflected by the invoice. Upon receipt of such reimbursement the
acquiring Party shall execute and deliver an appropriate assignment to the other
Party. If the acquiring Party does not receive the amount due from the other
Party within fifteen (15) days after the receipt of the invoice for its costs,
the acquiring Party may give written notice to the other Party that the failure
to pay the amount due within five (5) days at the acquiring Party’s option,
constitute a withdrawal by the other Party of its former election to acquire the
interest, and the other Party shall no longer have the right to acquire an
interest in the offered AMI Lease. If the acquiring Party does not elect to
treat such nonpayment as a withdrawal of the election to participate in the
acquisition, the other Party shall remain liable for payment.

 

  4. Failure to Respond. If the acquiring Party does not receive actual notice
of the election from the other Party to acquire its proportionate interest
within the fifteen (15) day, or three (3) day period when a Material Well is
present, pursuant to Paragraph 3, as the case may be, such failure shall
constitute an election by such Party to not acquire its interest in the AMI
Lease.

 

  5. Responsive Notices. Responsive notices required hereunder, including, but
not limited to elections to participate in an acquisition, may be given by
verbally by phone or in person, but to be effective must be followed by written
notice delivered by mail, courier, personally, E-mail or by facsimile within
twenty-four (24) hours of the delivery of the verbal notice.

 

  6.

Material Acquisitions. In the event either Party elects to pursue a Material
Acquisition that is located within the AMI, in a market offering or in a
negotiated transaction, such Party will reasonably notify the other and may
require the other to participate in the evaluation and due diligence process and
closing thereof, simultaneously and in cooperation with the Party pursuing such
transaction. The Parties hereto acknowledge time is of the essence in such
potential transactions and that timely notification cannot be specified time
certain. Accordingly, for this purpose of notification, the Party pursuing such
a transaction shall advise the other when it has reasonably compiled relevant
information related to the potential acquisition, including technical and
economic data related thereto, but



--------------------------------------------------------------------------------

 

not later than such time when a letter of intent has been accepted and executed
by the seller or when verbal acceptance of an offer has been received from the
seller or their brokers or advisors. The Party receiving such notice will use
its commercially reasonable best efforts to advise the other of its intent to
proceed and participate in the transaction, as early as reasonably possible. The
election to participate will be documented by a mutually agreeable joint
acquisition agreement, which describes the proposed acquisition, location,
purchase price and expected timing of closing. Such agreement will, further
specify the maximum acquisition cost above which the participating Party will
relinquish the right of participation. Said agreement will be subject to the
terms and conditions of definitive purchase and sale agreement (‘PSA”) between
buyer and seller. The participating Party will proportionately fund and be
obligated to the terms of the PSA. The participating Party shall fund its share
of any deposits or escrow obligations and the net Acquisition Cost forty-eight
(48) hours prior to the timing specified in the PSA. Failure to fund shall
result in the defaulting Party relinquishing any right to participate and
further relinquish any deposits or escrow payments previously paid.

 

  7. In the event that either Party accepts the offered AMI Lease it shall be
assigned its proportionate undivided interest in such leases. The offering Party
shall reserve unto itself, with respect to the such leases, an overriding
royalty equal to the difference between twenty-five percent (25%) and existing
royalty and overriding royalty burdens, with the intent of assigning a
seventy-five percent (75%) net revenue interest, proportionately reduced, in
each such lease to the acquiring party; provided, if the net revenue interest of
any lease is equal to or less than seventy-five percent (75%), then offering
Party will not reserve any overriding royalty and the actual net revenue
interest will be assigned.

D. Warranty. Any assignment made by one Party to the other shall be made free
and clear of any title defects, encumbrances or burdens by, through and under
such Party or their Affiliates, but otherwise shall be made without warranty of
title, either express or implied, even to the return of the purchase price,
provided, however, that either Party shall assign to the other its proportionate
share of any warranty held. The assignment shall be made and accepted subject
to, and the Assignee shall expressly assume its portion of all of the
contractual obligations of Assignor under or with respect to an assigned AMI
Lease, of which Assignee gave notice to Assignor prior to its election to
acquire its share of the relevant AMI Lease.

III. DRILLING AND DEVELOPMENT.

A. Horizontal Obligation Wells. Southern Bay shall propose the drilling of six
(6) net Horizontal Obligation Wells to the joint venture interest, on locations
reasonably acceptable to Participant, and shall use its reasonable efforts to
enable the first such well to be spud on or before April 1, 2011 and the other
five (5) such wells to be drilled and completed in calendar year 2011 (the
“Horizontal Obligation Wells”) as is reasonably possible based on existing
industry conditions. If Southern Bay and Participant cannot agree on a location
reasonably



--------------------------------------------------------------------------------

acceptable to Participant, Southern Bay shall have the final determination as to
the location of such Horizontal Obligation Well. Each of the Horizontal
Obligation Wells shall be drilled on a Spacing Unit agreed by the Parties, or
unless otherwise required by governmental regulation or order. The procedure for
proposing a Horizontal Obligation Well shall be that set forth in Article VI.B.,
of the Operating Agreement; provided, however, Participant shall participate in
the drilling, completion and equipping of each of the six (6) net Horizontal
Obligation Wells and, notwithstanding the Operating Agreement, shall have no
right to elect not to participate (be “non-consenting”) in the drilling,
completion and equipping through the tanks of any of the Horizontal Obligation
Wells. A well shall constitute a Horizontal Obligation Well if it is drilled to
and penetrates the Eagle Ford formation whether or not the drilling thereof is
discontinued and whether or not such well is completed. However, if drilling of
a Horizontal Obligation Well is terminated before completion of the drilling due
to mechanical problems or impenetrable strata or other conditions in the hole
which make further drilling impracticable, under generally accepted oil field
practices, and if Southern Bay determines to drill a substitute well on such
Spacing Unit, the substitute well shall be a substitute for the original
Horizontal Obligation Well within that Spacing Unit and shall not constitute a
new Horizontal Obligation Well. Participant further agrees that it will pay
one-hundred percent (100%) of the drilling, completing and equipping costs
through the tanks of all six (6) net Horizontal Obligation Wells.

B. Subsequent Wells. After drilling, completion and equipping of the six (6) net
Horizontal Obligation Wells, Southern Bay shall have the option, but not the
obligation, to propose Subsequent Wells, on locations reasonably acceptable to
Participant. If Southern Bay and Participant cannot agree on a location
reasonably acceptable to Participant, Southern Bay shall have the final
determination as to the location of such Subsequent Wells. Each of the
Subsequent Wells shall be drilled on a Spacing Unit agreed by the parties, or
unless otherwise required by governmental regulation or order. Any additional
drilling will be in accordance with the Operating Agreement and the provisions
of this Agreement; provided, the foregoing shall be subject to revisions based
on economic conditions and factors in existence or reasonably anticipated at
that time. It is further acknowledged and agreed that should Participant elect
not to participate in the initial well drilled in a proposed Spacing Unit then
Participant shall forfeit and assign back to Southern Bay any rights and
ownership Participant has in said Spacing Unit.

If Participant elects not to participate in a proposed Subsequent Well, after
the initial well has been drilled in a Spacing Unit, and such Subsequent Well is
drilled pursuant to the terms in the Operating Agreement, then Participant shall
be deemed non-consent as defined in Article VI.B. of the Operating Agreement.

C. Participant’s Services, Rigs & Products. Southern Bay shall utilize
Participant’s Affiliates services for the drilling, completing, equipping,
servicing, re-working and abandoning of all wells spudded in the AMI subject to
this Agreement as set forth under Exhibit “I” to the JOA.



--------------------------------------------------------------------------------

 

D. Failure To Perform. If Participant fails to drill all six (6) net Horizontal
Obligation Wells to the joint venture interest, as otherwise described in
Article III.A., Participant agrees that within thirty (30) days following its
notice of non-complianceto cure said non-compliance by:

1. Drill, complete and equip the remaining six (6) net Horizontal Obligation
Wells specified in this Agreement; or

2. Pay to Southern Bay liquidated damages equal to Two Million Five Hundred
Thousand Dollars & No/100 ($2,500,000.00) multiplied by the number of undrilled
Horizontal Obligation Wells; or

3. Assign back to Southern Bay one sixth (1/6th) of its original
leasehold/working interest in and to all remaining undeveloped leases within the
AMI for each un-drilled obligation well

Any and all wells drilled subsequent to the satisfaction of one of the remedies
specified immediately above will be considered Subsequent Wells as specified in
Article III.B. above.

IV. OPERATIONS WITHIN PROJECT AREA

A. Operating Agreement. All operations within the Project Area shall be
conducted pursuant to the joint operating agreement attached hereto as Exhibit
“C” (“Operating Agreement”), reference to which is hereby made for all purposes,
except as expressly modified by the terms hereof. Southern Bay Operating, LLC
shall be designated as Operator subject to the resignation and removal
provisions of the Operating Agreement. In the event there are other parties in
the Spacing Unit for a well hereunder that are not a participant with Southern
Bay under this or a similar agreement, Participant agrees to support Southern
Bay Operating, LLC as the designated operator subject to the resignation and
removal provisions of the Operating Agreement. In the event of a conflict
between this Agreement and the Operating Agreement, this Agreement shall
control.

B. Third Party Operating Agreements. To the extent that a well within the
Project Area is operated by a third party (excluding a Third Party Participant),
the Parties shall be subject to the terms of any operating agreement negotiated
with such third party operator. To the extent there are conflicts between Third
Party Operating Agreements and this Agreement, this Agreement will prevail
between the parties hereto inclusive of the non-consent provision in Article
III.B.

V. PROPORTIONATE REDUCTION

A. Proportionate Reduction Clause: If an oil, gas and mineral lease or other
Mineral Interest covers less than the entire mineral fee estate, or if a Party’s
interest in the applicable lease or Mineral Interest is less than a one-hundred
percent (100%) ownership interest, any interest conveyed or reserved pursuant to
this Agreement is intended to be proportionately reduced to accord to (i) the
proportion of mineral interest covered by the relevant oil and gas



--------------------------------------------------------------------------------

lease or other Mineral Interest, and (ii) the proportion of ownership held by
the conveying party, in the case of a conveyance, or the burdened party, in the
case of a reservation of interest.

VI. SEISMIC PROPOSALS

A. Seismic Proposals: During the term of the Operating Agreement the Parties may
propose to acquire or license seismic data within the AMI. Southern Bay shall
act as operator in the acquisition and processing of new seismic data. Southern
Bay shall also act as operator in the acquisition of existing seismic data and
re-processing if determined necessary. In the event a Party elects to
participate in the licensing of seismic data all Parties participating will make
an election at that time as to acquire or not to acquire a license to the data.
In the event a Party elects to participate in acquiring the seismic but not
acquire a license that Party shall have all rights to review and interpret such
data allowed under the license agreement. In the event a Party (“Rejecting
Party”) elects not to participate in the proposed seismic program and the other
Party (“Proposing Party”) proceeds to acquire the proposed data, the following
shall apply:

1. 2D Seismic Program Proposals: A Rejecting Party with respect to any 2D
seismic program shall pay to the participating Parties under the joint account a
Twenty-Five Thousand Dollars & No/100 ($25,000.00) seismic fee upon spudding of
each well within the AMI in which the Rejecting Party participates until the
participating Parties have recovered one-hundred percent (100%) of their actual
total costs (licensing or acquisition, processing, tape copy, etc.) for the
proposed seismic acquisition

2. 3D Seismic Program Proposals: A Rejecting Party with respect to a 3D seismic
program shall pay a Fifty Thousand Dollars & No/100 ($50,000.00) seismic fee
upon spudding for each well within the AMI in which the Rejecting Party
participates until the participating Parties have recovered seventy-five percent
(75%) of their actual costs (licensing or acquisition, processing, tape copy,
etc.).

3. Upon the Rejecting Party paying any amounts under 1., or 2., above, and to
the degree that it is allowed under the license agreement for licensed data,
Rejecting Party shall be entitled access to the seismic data, and the right to
review and interpret such seismic data in the office of the Proposing Party, and
the right to review Participant’s interpretation, all limited to the proposed
Spacing Unit and lands within one mile of the Spacing Unit.

4. It is understood that the recovered costs described under 1., or 2., above in
cumulative may eventually be in excess of the Rejecting Parties actual cost to
acquire the data in order to mitigate the risk to and time value of the monies
expended by the participating Parties.

B. Seismic Parameters: Proposing Party shall submit for review to all parties an
estimated cost and detailed description of the data acquisition, processing
parameters, and acquiring and processing contractors, so that Non-Proposing
Party may evaluate the proposal.



--------------------------------------------------------------------------------

 

VII. CONFIDENTIALITY

A. Confidentiality. The parties acknowledge that the Project Area information
that is the subject matter of this Agreement (including but not limited to all
well information acquired by operations conducted under the Operating Agreement)
is sensitive and confidential proprietary information belonging to the parties.
Each Party, for itself and its Affiliates, agrees not to release or disclose or
otherwise make the information available to or to furnish any of said
information to any third party without (i) obtaining the agreement of the third
party to maintain such information confidential and to not use such information
other than in connection with investing in or participating with or purchasing
interests from the disclosing party, or (ii) first obtaining the express written
consent of the other Party. Any such release or disclosure if approved shall be
conditioned upon the third party expressly agreeing to all terms herein and
becoming a party to and subject to this Confidentiality Agreement. This
restriction on use and disclosure of this information shall remain in effect for
a term of two (2) years following the Effective Date. Nothing contained above
shall restrict or impair any Party’s right to use or disclose any of the
information which is: (1) at the time of disclosure available to the public
through no act or omission of that Party; (2) can be shown was lawfully in that
party’s possession prior to the time of this Confidentiality Agreement; or
(3) is independently made available to that Party by a third party who is
independently entitled to disclose such information and that party shows that
the right of such third party to disclosure existed prior to the date of this
Agreement.

B. Public Disclosure. Subject to the exceptions set forth below, prior to
substantial leasing completion in the AMI as contemplated by this Agreement,
each Party (specifically including GeoResources, Inc, a publically traded
company and the corporate parent of Southern Bay) agrees to notify the other of
its intent to issue press releases or make other public disclosures related to
this Agreement, at least forty-eight (48) hours prior to such disclosure
(exclusive of Saturdays, Sundays or holidays). Any proposed press release or
other disclosure shall be provided to the other Party with such notice on a
confidential basis for its information and comment. The Party proposing such
disclosure agrees to reasonably consider any comments and suggestions made by
the other Party. Notwithstanding such intent, either Party may make any public
disclosure to the extent that, upon advice of such Party’s counsel, such
disclosure is advisable to comply with United States or state securities laws,
rules or regulations.

VIII. TAX ELECTION

This Agreement is not intended to create, and shall not be construed to create,
a relationship of partnership or an association for profit between or among the
Parties hereto except as provided herein. Each Party hereby affected elects to
be excluded from the application of all the provisions of Subchapter “K”,
Chapter 1, Subtitle “A”, of the Internal Revenue Code of 1986 and all amendments
thereto.



--------------------------------------------------------------------------------

 

IX. PAYMENT OF DELAY RENTALS AND LEASE EXTENSIONS

Southern Bay shall be responsible for making any payment of delay rentals, shut
in royalties and minimum royalty payments on Mineral Interests in the Contract
Area. Participant shall bear and pay its Participant’s Share of such payments.
Participant shall be billed and shall pay for said costs in the manner set forth
for the billing and paying of direct costs in the COPAS accounting procedures
attached to the form of Operating Agreement. Operator shall not be liable to
Participant for any loss resulting from a good faith effort to properly do so.

Extensions of Leases shall be governed by the following: Southern Bay shall be
responsible to inform Participant of Southern Bay’s election to extend or not to
extend the primary term no later than forty-five (45) days prior to the
expiration of the Lease’s original primary term or prior to the date in which
such election must be made, whichever is earlier. Participant shall inform
Southern Bay of its election to extend or not to extend no later than fifteen
(15) days after being so notified. Southern Bay shall accordingly extend the
primary term of any Lease which one or both of the Parties desire to extend.
Notwithstanding the foregoing covenant, neither Party shall incur liability to
the other Party for failure to give the required notice unless such failure
results from gross negligence or willful misconduct. Southern Bay Party shall
subsequently invoice Participant based on the Participant’s election decision as
well as the election decision of Southern Bay. Participant shall reimburse
Southern Bay within thirty (30) days of receipt of invoice.

X. NO JOINT LIABILITY

The rights, duties, obligations and liabilities of the parties hereto shall be
several and not joint or collective. Each Party hereto shall be responsible only
for its obligations as herein set out and shall be liable only for its share of
the cost and expense as herein provided; it being the express purpose and
intention of the Parties that their interest in this Agreement and the rights
and property acquired in connection herewith shall be held by them as tenants in
common. Except for the tax election which the Parties may have made, it is not
the purpose or intention of this Agreement to create any mining partnership,
commercial partnership or other partnership.

XI. ASSIGNMENTS OF LEASES

Any assignment of any interest pursuant to this Agreement by and between the
Parties hereto shall be made with a special warranty of title by through and
under the Assignor, but not otherwise, and on the form attached hereto as
Exhibit “D” which shall be for recording in the official records of the county
in which the Mineral Interest lies. Any assignment hereafter executed shall
specifically refer to, and be made subject to, the terms and conditions hereof.



--------------------------------------------------------------------------------

 

XII. FORCE MAJEURE

Should any Party be prevented or hindered from complying with any obligation
created hereunder, other than the obligation to pay money, by reason of fire,
flood, storm, act of God, governmental authority, governmental action or
inaction, failure or delay in obtaining any necessary permits, labor disputes,
terrorism, war, the inability to secure qualified labor, geoscience data, title
abstracts, curative title work, lease brokers, entry onto the land, drilling
equipment and drilling rig(s) at prevailing market rates, drilling tools,
materials or transportation, or any other cause not enumerated herein but which
is beyond the normal control of the Party whose performance is affected, then
the performance of any such obligation shall be suspended during the period of
such prevention or hindrance, provided the affected Party promptly notifies the
other Party of such force majeure circumstances and exercises all reasonable
diligence to remove the cause of force majeure.

XIII. EXHIBITS

The following exhibits are attached to this Agreement:

Exhibit “A” – Plat of Project Area and AMI

Exhibit “B” – Existing Leases

Exhibit “C” – Form of Joint Operating Agreement

Exhibit “D” – Form of Assignment

If the terms of any of these Exhibits conflict with the terms of this Agreement,
this Agreement shall control.

XIV. MISCELLANEOUS

A. Assignment: Participant may assign its interest under this Agreement provided
that Participant remains liable for or guarantees the performance of its
Assignee and provided Participant gives Southern Bay appropriate documentation
evidencing such assignment. Any assignment made will be subject to the terms and
provisions of this Agreement. In addition, said Assignee will be required to
ratify this Agreement.

B. Governing Law: This Agreement and other instruments executed in accordance
with it, except for assignments of lands, or the execution hereof shall be
governed by and interpreted according to the laws of the State of Texas. Forum
and venue shall be exclusively in Harris County, Texas. As to assignments of
lands, they shall be governed by the laws of the State of Texas.

C. Entire Agreement: This Agreement, the documents to be executed hereunder, and
the Exhibits attached hereto constitute the entire agreement between the
Parties, supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties, and there are no
warranties, representations or other agreements between the Parties except as



--------------------------------------------------------------------------------

specifically set forth herein. No supplement, amendment, alteration,
modification, waiver or termination of the Agreement shall be binding unless
executed in writing by the Parties hereto.

D. Waiver: No waiver of any of the provisions of the Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

E. Captions; Definition of “Including”: The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. The term
“including” or “includes”, as used herein, shall mean “including, without
limitation,” and “includes, without limitation”.

F. Binding: This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective permitted successors, assigns and legal
representatives.

G. Notices: Except as provided in Article II.C.5., any notice hereunder shall be
given in writing by mail, courier, personally, E-mail or by facsimile and shall
be effective when delivered to the party intended to be notified. The contact
information for each party is as follows:

 

If to Southern Bay:   Southern Bay Energy, LLC   110 Cypress Station Drive  
Suite 220   Houston, TX 77090-1629   Attention:    Christopher E. Cottrell     
Vice President Land & Marketing   Telephone:    281-537-9920 Ext. 109   Fax:   
281-537-8324   E-Mail:    chris@sbenergy.com If to Participant:   Ramshorn
Investments, Inc.   515 West Greens Road   Suite 6000   Houston, TX 77067-4525  
Attention:    J.R. “Digger” Smith      President   Telephone:    281-775-8527  
Fax:    281-539-4606   Email:    jordan.smith@nabors.com With Copies To:  
Ramshorn Investments, Inc.   515 West Greens Road   Suite 6000   Houston, TX
77067-4525   Attention: Beatrice Pierson



--------------------------------------------------------------------------------

 

          Oil & Gas Land Manager   Telephone:    281-775-4863   Fax:   
281-539-4606   Email:    beatrice.pierson@nabors.com

Any Party may change their foregoing contact information by notice to the other
Party.

H. Expenses: Except as otherwise provided herein, each Party shall be solely
responsible for all expenses incurred by it in connection with this transaction
(including fees and expenses of its own counsel and accountants).

I. Execution: This Agreement may be executed in multiple original counterparts,
all of which shall together constitute a single agreement and each of which,
when executed, shall be binding for all purposes thereof on the executed Party,
its successors, legal representatives and assigns. Contemporaneously with the
execution of this Agreement the Operating Agreement shall be executed by
Southern Bay Energy, LLC, Southern Bay Operating, LLC and Ramshorn Investments,
Inc.

J. Severability: If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, all other conditions
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any materially adverse manner to any
Party.

K. Survival: The covenants, conditions and other provisions of this Agreement
shall endure as to the rights and obligations of the Parties hereto in Article
III and shall run with the land. The covenants, conditions and other provisions
of this Agreement shall not be extinguished by the doctrine of merger by deed or
any similar doctrine and no waiver, release, or forbearance of the application
of the provisions of this Agreement in any given circumstances shall operate as
a waiver, release or forbearance of the provisions hereof as to any other
circumstance.

L. Arbitration: Any dispute arising under this Agreement (“Arbitrable Dispute”)
shall be referred to and resolved by binding arbitration in Houston, Texas, to
be administered by and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. Arbitration shall be initiated within the
applicable time limits set forth in this Agreement and not thereafter or if no
time limit is given, within the time period allowed by the applicable statute of
limitations, by one Party (“Claimant”) giving written notice to the other Party
(“Respondent”) and to the Houston Regional Office of the American Arbitration
Association (“AAA”), that the Claimant elects to refer the Arbitrable Dispute to
arbitration. All arbitrators must be neutral parties who have never been
officers, directors or employees of the parties or any of their Affiliates, must
have not less than ten (10) years experience in the oil and gas industry, and
must have a formal financial/accounting, engineering or legal education. The
hearing shall be commenced within thirty (30) days after the selection of the
arbitrator. The parties and the arbitrators shall proceed diligently and in good
faith in order that the arbitral award shall be made



--------------------------------------------------------------------------------

as promptly as possible. The interpretation, construction and effect of this
Agreement shall be governed by the Laws of the State of Texas, and to the
maximum extent allowed by law, in all arbitration proceedings the Laws of the
State of Texas shall be applied, without regard to any conflicts of laws
principles. All statutes of limitation and of repose that would otherwise be
applicable shall apply to any arbitration proceeding. The tribunal shall not
have the authority to grant or award indirect or consequential damages, punitive
damages or exemplary damages.

M. Further Assurances: During the time in which this Agreement is in effect, the
Parties shall, at any time and from time to time, and without further
consideration, execute and deliver or use reasonable efforts to cause to be
executed and delivered such other instruments of conveyance and contract, and to
take such other actions as either party may reasonably request that effect the
intent of this Agreement.

N. Not to be Construed Against Drafter: The Parties acknowledge that they have
had an adequate opportunity to review each and every provision contained in this
Agreement, that they have participated equally in the drafting hereof and that
they have had adequate time to submit same to legal counsel for review and
comment. Based on said review and consultation, the parties agree with each and
every term contained in this Agreement. Based on the foregoing, the parties
agree that the rule of construction that a contract be construed against the
drafter, if any, shall not be applied in the interpretation and construction of
this Agreement.

O. Laws and Regulations: Any reference to any federal, state, local, or foreign
statute or law will be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context otherwise requires.

P. Third-Party Beneficiaries: This Agreement is not intended to confer any
rights or remedies upon any Person other than the Parties and their respective
successors, legal representatives and permitted assigns.

Q. Investment Representations: Participant understands (1) that the interests
evidenced by this Agreement have not been registered under the United States
Securities Act of 1933, or any state securities laws (the “Securities Acts”),
(2) that Southern Bay has relied upon the fact that the interests are to be held
by Participant for investment, (3) that exemption from registration under the
Securities Acts may not be available if the interests were acquired by
Participant with a view to distribution, and (4) Participant is an “accredited
investor” as defined in Regulation D adopted by the Securities and Exchange
Commission.

Accordingly, Participant hereby confirms to Southern Bay that it is acquiring
the interests for its own account, for investment and not with a view to the
resale or distribution thereof. Participant agrees not to transfer, sell or
offer for sale any or any portion of the interests unless there is an effective
registration or other qualification relating thereto under the Securities Act of
1933 and under any applicable state securities laws or unless the Participant
delivers to Southern Bay, if Southern Bay requests, an opinion of counsel, that
such registration or other qualification under such Act and applicable state
securities laws is not required in connection with such



--------------------------------------------------------------------------------

transfer, offer or sale. Participant understands that Southern Bay is under no
obligation to register the interests or to assist Participant in complying with
any exemption from registration under the Securities Acts if Participant should
at a later date, wish to dispose of the interests.

Prior to acquiring the interests, Participant has made an investigation of
Southern Bay and its business and has had made available to it all information
with respect thereto which it needed to make an informed decision to acquire the
interests. Participant considers itself to be an entity possessing experience
and sophistication as an investor which are adequate for the evaluation of the
merits and risks of its investment in the interests.

R. Related Party Transactions. If Southern Bay or Participant engages or enters
into any transaction with an Affiliate or other party related by ownership,
control or family to Southern Bay or Participant, or any of their executives
with respect to a matter for which Southern Bay or Participant may bear any
portion of the economic cost under this Agreement, such engagement or
transaction and the economic particulars of the relationship shall be fully
disclosed to the other Party, and such engagement shall be on terms no less
favorable than are available in the market in an arms length engagement
or transaction. Southern Bay or Participant shall provide documentation
reasonably requested by either party to evidence compliance with this provision.

S. Prior Agreements. Southern Bay and Participant hereby acknowledge and agree
that this Agreement is subject to the terms and provisions contained in an
unrecorded Letter of Intent dated September 3, 2010 and the terms and provisions
contained in the Operating Agreement attached hereto as Exhibit “C”. Southern
Bay and Participant further acknowledge and agree that should there be any
conflict between the terms and provisions contained in this Agreement and those
terms and conditions contained in said Letter of Intent and said Operating
Agreement, the terms and conditions of this Agreement shall prevail.

IN WITNESS WHEREOF, this Agreement is executed effective as of the date
hereinabove provided.

 

SOUTHERN BAY ENERGY, LLC By:  

/s/ Christopher E. Cottrell

  Christopher E. Cottrell   Vice President Land & Marketing SOUTHERN BAY
OPERATING, LLC By:  

/s/ Christopher E. Cottrell

  Christopher E. Cottrell   Vice President Land & Marketing



--------------------------------------------------------------------------------

 

RAMSHORN INVESTMENTS, INC. By:  

/s/ J.R. Smith

  J.R. Smith   President

ACKNOWLEDGMENTS

STATE OF TEXAS

COUNTY OF HARRIS

This instrument was acknowledged before me on this      day of September, 2010
by Christopher E. Cottrell, who is Vice President Land & Marketing of SOUTHERN
BAY ENERGY, LLC, a Texas limited liability company, on behalf of said limited
liability company.

 

My Commission Expires:                                        

 

   Notary Public for the State of Texas    County of Harris    Printed Name:
                                    

STATE OF TEXAS

COUNTY OF HARRIS

This instrument was acknowledged before me on this      day of September, 2010
by Christopher E. Cottrell, who is Vice President Land & Marketing of SOUTHERN
BAY OPERATING, LLC, a Texas limited liability company, on behalf of said limited
liability company.

 

My Commission Expires:                                        

 

   Notary Public for the State of Texas    County of Harris    Printed Name:
                                    

STATE OF TEXAS

COUNTY OF HARRIS



--------------------------------------------------------------------------------

 

This instrument was acknowledged before me on this      day of September, 2010
by                                         , who is
                                         of RAMSHORN INVESTMENTS, INC., a Texas
corporation, on behalf of said corporation.

 

My Commission Expires:                                        

 

   Notary Public for the State of Texas    County of Harris    Printed Name:
                                    

EXHIBIT “A”

Attached hereto and made to that certain Participation Agreement dated effective
September 1, 2010 by and between Southern Bay Energy, LLC, Southern Bay
Operating, LLC and Ramshorn Investments, Inc.



--------------------------------------------------------------------------------

 

LOGO [g104134ex10_47pg022.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT “B”

Attached hereto and made to that certain Participation Agreement dated effective
September 1, 2010 by and between Southern Bay Energy, LLC, Southern Bay
Operating, LLC and Ramshorn Investments, Inc.

TBA



--------------------------------------------------------------------------------

 

EXHIBIT “C”

Attached hereto and made to that certain Participation Agreement dated effective
September 1, 2010 by and between Southern Bay Energy, LLC, Southern Bay
Operating, LLC and Ramshorn Investments, Inc.

TBA



--------------------------------------------------------------------------------

 

EXHIBIT “D”



--------------------------------------------------------------------------------

 

Attached hereto and made to that certain Participation Agreement dated effective
September 1, 2010 by and between Southern Bay Energy, LLC, Southern Bay
Operating, LLC and Ramshorn Investments, Inc.

PARTIAL ASSIGNMENT AND BILL OF SALE

STATE OF TEXAS

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF FAYETTE

THAT, SOUTHERN BAY ENERGY, LLC, a Texas limited liability company, whose mailing
address is 110 Cypress Station Drive, Suite 220, Houston, Texas 77090-1629
(hereinafter referred to as “Assignor”), for sufficient consideration received
from RAMSHORN INVESTMENTS, INC., a Texas corporation, whose mailing address is
515 West Greens Road, Suite 1000, Houston, Texas 77067-4525 (hereinafter
referred to as “Assignee”), does hereby transfer, assign, sell, bargain and
convey unto Assignee, subject as herein provided, an undivided fifty percent
(50%) working/leasehold interest in and to the Oil, Gas and Mineral Leases
described on Exhibit “A” attached hereto and made a part hereof (said leases
being hereinafter referred to as “Leases”).

It is the intent of this Partial Assignment and Bill of Sale that Assignor shall
retain the remaining undivided fifty percent (50%) working/leasehold interest in
the Leases described on Exhibit “A” attached hereto and made a part hereof.
Assignor hereby represents and warrants to Assignee that Assignor owned
one-hundred percent (100%) of the working/leasehold interest attributable to the
Leases described on Exhibit “A” prior to this Partial Assignment and Bill of
Sale.

To have and to hold the Leases and interest forever, subject to the following:

1. Prior to the effective date of                     , 20    , Assignor shall
retain full responsibility for the Leases, and all lands encompassed therein,
and shall protect, defend, indemnify and hold Assignee, its Affiliates, parents
and subsidiaries, and its and their respective officers, directors, employees,
agents and representatives, and their respective successors, heirs and assigns,
harmless from and against any and all losses, claims, demands, suits, causes of
action, and costs of every kind and character including reasonable attorney’s
fees, court costs and costs of investigation which may be related to or arise
from the assigned premises or which may be made or asserted by the Lessors under
the Leases, Assignor’s assigns, Assignor’s employees, agents, contractors and
subcontractors and employees thereof, or by any third parties.

2. This Partial Assignment and Bill of Sale is subject to the terms and
provisions of the Leases and Assignee hereby assume all express and implied
covenants thereunder subsequent to the effective date of                     ,
20    .



--------------------------------------------------------------------------------

 

3. This Partial Assignment and Bill of Sale shall be binding upon and inure to
the benefit of Assignee and Assignor and their respective successors, heirs and
assigns.

4. Assignor shall warrant and defend title to the Leases conveyed to Assignee
against every person whomsoever claiming the Leases or any parts thereof by,
through and under Assignor but not otherwise. Assignor warrants and represents
that the Leases are valid and in full force and effect.

5. Assignor hereby reserves unto itself, its successors and assigns, an
overriding royalty interest (“ORRI”) equal to the positive difference, if any,
between lease burdens, leasehold royalty and other burdens in existence on the
date hereof and twenty-five percent (25%) of all oil and gas produced from or
attributable to the Leases. Such ORRI shall be proportionately reduced to the
extent that the assigned interest in the Leases bears to 8/8ths of the working
interest in the Leases.

6. This Partial Assignment and Bill of Sale may be executed in any number of
counterparts, and each counterpart may be recorded separately or may be combined
to form one (1) instrument for recording purposes.

Executed by Assignor and Assignees on the dates reflected in their respective
acknowledgments, but effective as of                     , 20    .

 

“ASSIGNOR” SOUTHERN BAY ENERGY, LLC By:  

 

  Christopher E. Cottrell   Vice President Land & Marketing “ASSIGNEE” RAMSHORN
INVESTMENTS, INC By:  

 

  J.R. Smith   President



--------------------------------------------------------------------------------

 

ACKNOWLEDGMENTS

STATE OF TEXAS

COUNTY OF HARRIS

This instrument was acknowledged before me on this      day of
                    , 20    by Christopher E. Cottrell, who is Vice President
Land & Marketing of CATENA OIL & GAS LLC, a Texas limited liability company, on
behalf of said limited liability company.

 

My Commission Expires:                                        

 

   Notary Public for the State of Texas    County of Harris    Printed Name:
                                    

STATE OF TEXAS

COUNTY OF HARRIS

This instrument was acknowledged before me on this      day of
                    , 20    by J.R. Smith, who is President of RAMSHORN
INVESTMENTS, INC., a Texas corporation, on behalf of said corporation.

 

My Commission Expires:                                        

 

   Notary Public for the State of Texas    County of Harris    Printed Name:
                                    



--------------------------------------------------------------------------------

 

EXHIBIT “A”

Attached hereto and made to that certain Partial Assignment and Bill of Sale by
and between Southern Bay Energy, LLC, as Assignor, and Ramshorn Investments,
Inc., as Assignee.

TBA